Case 2:20-cv-02232-PD Document 4 Filed 05/18/20 Page 1 of 4

APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Carolyn Sampson, Plaintiff . CIVIL ACTION

Vv.

Hagens Berman Sobol Shapiro LLP et NO, 2:20-cv-02232-PD

ORDER
AND NOW, this Day of , 20 , itis hereby
ORDERED that the application of Nicholas S. Boebel , Esquire, to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b) is
_E] GRANTED.
_[-]_ DENIED.

 

 
Case 2:20-cv-02232-PD Document 4 Filed 05/18/20 Page 2 of 4
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
Civil Action No# 2:20-cv-02232-PD _

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT TO
LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

 

Nicholas S$. Boebel_ __ the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this court
pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number Crédit card _. for the $40.00 admission

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fee.
A. { state that | am currently admitted to practice in the following state jurisdictions:
Minnesota 10/27/2000 030217X
(State where admitted) (Admission date) (Attorney Identification Number)
Washington 02/24/2015 48804
(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)
B. i state that | am currently admitted to practice in the following federal jurisdictions:
Federal Circuit __ 10/14/2005 N/A
(Court where admitted) (Admission date) (Attorney Identification Number)
Dist. Minnesota __ 01/05/2001 030217X
(Court where admitted) (Admission date) (Attorney Identification Number)
B.D. Wisconsin 06/24/2010 ; N/A,
(Court where admitted) (Admission date) (Attorney Identification Number)
c. I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney of
this court uprightly and according to law, and that I will support and defend the Constitution of the United States.

Carolyn Sampson

I am entering my appearance for

 

 

(Applicant’s Signature)
ep Oa /iS/eoz0 HB
(Date) a

Hansen Reynolds LLC

225 S. Sixth Street, Ste. 3900, Minneapolis, MN 55402

(612) 286-0208 aR
AER BRop,

AAG i
we, &
etn, 4,

4
y
4
ey

}
G

Sworn and subscribed before me this

4,

Hy
Ou, My, a
4

Pa

Afi cad - -~ yen
JVia" 90 TOEY
seeerntenmtanee? arene,

.
Ld.

>

NGG,
G
aol
: 3
Sane

Haw

> Day of -

>

  

\S

iy Oo no tbs

ns ‘tine &

“Ny Og was’ =
Traue™

a

10/04

&s

Notary Public

4 Mt
Case 2:20-cv-02232-PD Document 4 Filed 05/18/20 Page 3 of 4

IL SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsylvania hereby moves for the admission of Nicholas S. Boebel to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
after reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. I
certify that this application form was on this date mailed, with postage prepaid, to all interested

counsel.
Matthew Weisberg i] {0 | 19 [2600 SSS 7 0

Sponsor’s Name Sponsor's Signature Admission date Attorney
Identification No.

SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

Weisberg Law

7S. Morton Ave.,

 

Morton, PA 19070

 

Sworn and subscribed before me this

 

Commonwealthof Pennsylvania - Notary Seal
;
| igh Day of May _ GN , 206 2 ZO HEATHER CHRISTINE MCFEELEY ~ Notary Public

Delaware County
ae ein ry aby My Commission Expires Jan 21, 2022

 

 

Commission Number 1252559
“Notary Public

 

 
Case 2:20-cv-02232-PD Document 4 Filed 05/18/20 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Carolyn Sampson, Plaintiff . CIVIL ACTION

V.

Hagens Berman Sobol Shapiro LLP et
NO. 2:20-cv-02232-PD

CERTIFICATE OF SERVICE

I declare under penalty of perjury that a copy of the application of, Nicholas S. Boebel

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, if granted, would permit such practice in this court was

ferved vig. ECE pon all Counte| ot recovol =~ Sewedk

Vig regular mal ——— all Lunvepre ern tah parties.
{ ff

ol

 

 

Sighature of Attorney
Matthew B. Weisberg, Esq.

 

Name of Attorney
Nicholas S. Boebel, Esq.

 

Name of Moving Party

 

5118/2020
Date

 
